1    David W. Balch (SBN 226519)
     Stephan A. Barber (SBN 70070)
2    JRG ATTORNEYS AT LAW
     318 Cayuga Street
3    Salinas, CA 93901
     steve@jrgattorneys.com
4    Telephone:    (831) 754-2444
     Facsimile:    (831) 269-7089
5
     Attorneys for Debtor/Defendant,
6    ROBERT S. BROWER, SR.

7

8                           UNITED STATES BANKRUPTCY COURT

9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11                                      SAN JOSE DIVISION

12

13   In re                                          Case No.: 15-50801 MEH

14   ROBERT BROWER, SR.,                            Chapter 11

15                        Debtor.

16                                                  Adv. Proc. No. 17-05044-MEH
     MUFG UNION BANK,N.A.,
17                                                  DEFENDANT ROBERT BROWER, SR.’S
                          Plaintiff,                EXHIBIT LIST
18
     v.                                             Date:         September 2, 2020
19                                                  Time:         9:00 a.m.
     ROBERT BROWER, SR., an individual,             Court:        Hon. M. Elaine Hammond
20   PATRICIA BROWER, an individual,                              Zoom Trial
     COASTAL CYPRESS CORORATION, a
21   California corporation, COASTAL CYPRESS
     CORPORATION, a Delaware corporation,
22   AMERICAN COMMERCIAL PROPERTIES,
     INC., a Nevada corporation, ANTHONY
23   NOBLES, an individual, WILFRED
     “BUTCH” LINDLEY, an individual,
24   RICHARD BABCOCK, an individual,
     PATRICIA BROWER TRUST, and DOES 1-
25   50,
26                        Defendants.
27

28
                                                  1
Case: 17-05044      Doc# 155            DEFENDANTS’ EXHIBIT LIST
                                 Filed: 08/28/20 Entered:     08/28/20   16:56:23   Page 1 of
                                              3
1                                          EXHIBIT LIST

2           D_Brower_Exhibit A: June 11, 1980 Prenuptial Agreement between Robert S. Brower

3    and Patricia Ann Hendrickson.

4           D_Brower_Exhibit B: Excerpts from the Deposition transcript of Robert Brower,

5    February 20, 2019.

6           D_Brower_Exhibit C: Excerpts from the Deposition transcript of Robert Brower,

7    February 21, 2019.

8           D_Brower_Exhibit D: Excerpts from the Deposition transcript of Richard Babcock,

9    January 24, 2019.

10

11

12   Dated: August 28, 2020                           JRG ATTORNEYS AT LAW

13

14                                                    By:_____________________________
                                                         Stephan A. Barber
15                                                       Associated Counsel
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
Case: 17-05044      Doc# 155           DEFENDANTS’ EXHIBIT LIST
                                Filed: 08/28/20 Entered:     08/28/20   16:56:23   Page 2 of
                                              3
1                                    CERTIFICATE OF SERVICE
2                      STATE OF CALIFORNIA, COUNTY OF MONTEREY
3    The undersigned declares as follows:

4           I am a citizen of the United States and employed in the County of Monterey, State of

5    California. I am over the age of 18 and not a party to the within action; my business address is:

6    JRG Attorneys at Law, 318 Cayuga Street, Salinas, California 93901.

7           On this date, I served the foregoing documents described as DEFENDANTS’ EXHIBIT

8    LIST, on the interested party(ies) listed below in this action as follows:

9
     Isaiah Z. Weedn                                   Ryan A. Stubbe
10   SHEPPARD, MULLIN, RICHTER                         JAURIGUE LAW GROUP
     & HAMPTON LLP                                     300 W. Glenoaks Boulevard, #300
11   650 Town Center Drive, 10th Floor                 Glendale, CA 91202
     Costa Mesa, CA 92626-1993                         Telephone: (818) 630-7280
12   Telephone:    (714) 513-5100                      ryan@lglawyers.com
     Facsimile:    (714) 513-5130
13   iweedn@sheppardmullin.com                         Babak Samini
     Attorneys for MUFG Union Bank, N.A.               THE SAMINI FIRM APC
14                                                     2801 West Coast Highway, Suite 200
                                                       Newport Beach, CA 92663
15                                                     Telephone:   (949) 724-0900
                                                       bsamani@saminilaw.com
16

17    _X    _ BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
18   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
19   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the
20   case who are not registered CM/ECF users will be served by mail or by other means permitted
21   by the court rules.
22

23          I declare under penalty of perjury under the laws of the United States of America that
24   the foregoing is true and correct. Executed on August 28, 2020, at Salinas, California.
25

26                                                   ____________________________
                                                     Kathleen F. Hutter
27

28
                                                    3
Case: 17-05044       Doc# 155             DEFENDANTS’ EXHIBIT LIST
                                   Filed: 08/28/20 Entered:     08/28/20    16:56:23    Page 3 of
                                                 3
